Dear Mayor Curry:
You requested an Attorney General's opinion regarding the use of funds generated from vending machines owned and maintained by employees. You indicate that employees for the City of New Iberia's Public Works, Wastewater and Fire Departments utilize soft drink machines which are owned, operated and maintained by employees without the use of public monies. The machines are on public property, but are not used by the public. The machines are located in areas only accessible to City employees. Monies generated form the sale of soft drinks are used to re-stock the machines and the profits are used by the employees for various purposes, including purchasing flowers for sick or deceased employees or family members, purchasing hams or turkeys on special holidays, employee luncheons, payments for cable television in the Fire Department, purchasing cooking utensils and food items for special occasions, and gifts to employees on special occasions. You question whether the profits generated from the vending machines may be used for such purposes. You believe that the profits are not public funds subject to an audit review.
Because the vending machines are owned, operated and maintained by employees, and not leased, purchased, operated or maintained with public monies, it is the opinion of our office that profits from the machines should not be considered public funds. In accord are Attorney General Opinion No. 79-1194 and 79-1194-A. As such, the employees may use the vending machine profits for the above-described purposes.
Trusting this adequately responds to your request, we remain
Yours very truly,
  CHARLES C. FOTI, JR. ATTORNEY GENERAL
  BY: ________________________________ KENNETH L. ROCHE, III Assistant Attorney General
CCF, JR/KLR, III/jv